IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :           No. 1801 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 201 DB 2011
           v.                   :
                                :           Attorney Registration No. 23113
SAMUEL FOLEY, JR.,              :
                Respondent      :           (Philadelphia)



                                      ORDER



PER CURIAM:


                         th
      AND NOW, this 14 day of August, 2014, upon consideration of the Report and

Recommendations of the Disciplinary Board dated April 22, 2014, it is hereby

      ORDERED that Samuel Foley, Jr., is disbarred from              the   Bar of this

Commonwealth and he shall comply with all the provisions of Rule 217, Pa. R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa. R.D.E.